Citation Nr: 1012760	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-24 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a respiratory 
disorder, to include asthma and chronic obstructive pulomary 
disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from June 1947 to December 
1950.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That decision denied reopening 
the Veteran's claim on the basis that new and material 
evidence had not been submitted.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

A hearing was held on February 25, 2010, in St. Peterbsburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Veteran submitted his current claim for service 
connection for "asthma/COPD" in April 2008.  The Board notes 
that the Veteran's claim for service connection for allergic 
bronchial asthma was previously considered and denied in a 
June 1954 rating decision.  A March 2007 rating decision 
also denied reopening that claim on the basis that new and 
material evidence was not submitted.  The RO has adjudicated 
the current issue as whether new and material evidence has 
been submitted to reopen a claim for service connection for 
"allergic bronchial asthma (now also claimed as COPD)."   
However, the evidence associated with the claims file since 
the issuance of the March 2007 rating decision includes 
additional service treatment records.  Such records were 
previously unavailable at the time of the March 2007 rating 
decision, and in pertinent part, indicate that the Veteran 
was found not physically qualified to continue on active 
duty due to "asthma, perennial, allergic, agent unknown" on 
October 7, 1950.  Applicable regulations provide that, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of the same section (which defines new and 
material evidence).  The regulation further identifies 
service records related to a claimed in-service event, 
injury, or disease as relevant service department records. 
38 C.F.R. § 3.156(c)(1)(i).  As such, new and material 
evidence is not needed to reopen a previously denied claim 
when relevant service treatment records and/or any other 
relevant service department records are received after a 
prior final denial.  Rather, the claim is simply reviewed on 
a de novo basis.  

Moreover, the Board notes that the RO has not yet 
adjudicated the merits of the claim for service connection 
for all other respiratory disorders, including COPD.  
Although service connection for allergic bronchial asthma 
was previously denied, the Board notes that a claim based on 
a distinct and separate diagnosis is a new claim. See Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 
82 F.3d 399, 401 (Fed. Cir. 1996).  Therefore, the Board has 
recharacterized the issue on appeal as entitlement to 
service connection for a respiratory disorder, to include 
asthma and COPD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reason for Remand:  To afford the Veteran a VA examination.


The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim and requires VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In this case, the Veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for a respiratory disorder.  As previously 
discussed, the Veteran's service treatment records do 
document pertinent symptomatology.  In fact, he was found 
not physically qualified to continue on active duty due to 
"asthma, perennial, allergic, agent unknown" on October 7, 
1950.  His post-service medical records also document 
various respiratory disorders, including COPD and asthma.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case. See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a 
VA examination and medical opinion are necessary for 
determining the nature and etiology of any respiratory 
disorder that may be present.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any respiratory disorders 
that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, 
post-service medical records, and 
assertions.  It should be noted that the 
Veteran was found not physically 
qualified to continue on active duty due 
to "asthma, perennial, allergic, agent 
unknown"

The examiner should identify all current 
respiraotry disorders.  For each current 
diagnosis identified, the examiner 
should state when the disorder first 
manifested.  He or she should also 
indicate whether it is at least as 
likely as not that the current disorder 
is causally or etiologically related to 
the Veteran's military service, 
including his symptomatology therein.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

It should be noted that diseases of 
allergic etiology, including bronchial 
asthma, may not be disposed of routinely 
for compensation purposes as 
constitutional or developmental 
abnormalities.  Service connection must 
be determined on the evidence as to 
existence prior to enlistment and, if so 
existent, a comparative study must be 
made of its severity at enlistment and 
subsequently. Increase in the degree of 
disability during service may not be 
disposed of routinely as natural 
progress or as due to the inherent 
nature of the disease.  Seasonal and 
other acute allergic manifestations 
subsiding on the absence of or removal 
of the allergen are generally to be 
regarded as acute diseases, healing 
without residuals. The determination as 
to service incurrence or aggravation 
must be on the whole evidentiary 
showing. 38 C.F.R. § 3.380 (2009).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development has been completed, the case should be 
reviewed by the RO on the basis of additional evidence.  If 
the benefits sought are not granted, the Veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



